Title: From Benjamin Franklin to Cadwalader Evans, 4 July 1771
From: Franklin, Benjamin
To: Evans, Cadwalader


Dear Doctor,
London, July 4, 1771.
I acquainted you some time since that I expected soon to obtain satisfactory Answers to your Queries relating to the Specimens of Silk you sent over; but I was disappointed till lately that I had a Meeting with Mr. Patterson, esteemed one of the best judges of that Commodity, who favoured me with the enclos’d Paper, and, in Conversation, with the following particulars.
He thinks that the Water, tho’ clear at first, may grow foul with the Impurities of the Cocoons reel’d in it, and therefore should be chang’d as that appears to be the Case.
He gave me a Skain of what is called the best Italian Silk imported here, and advised me to send over as a Pattern, for our People to endeavour to imitate, with regard to its Evenness, Cleanness from Nibs and Lustre; and that they might better see the Difference and understand his remarks he wish’d the Skains sent over hither might be returned with it. I send them altogether accordingly.
He says the Silk reel’d from 12 Cocoons fetches nearly as good a Price as that from 6, because it winds well, and there is less fine Waste; the Dropping accidentally or through Inattention 3 or 4 of the Cocoons out of 12 not weakening the Thread so much in Proportion as when the same Number are dropt out of 6; nor is the Thread so apt to break in Winding.
I observe that the Italian Silk had a sweet smell as if perfumed. He thinks it is the natural smell of the Silk when prepared in perfection.
He understands that the Piedmontese Reel is esteemed preferable to Mr. Pullein’s.
He says we may carry that Produce to what Length we please, it is impossible to overstock the Market, as the Demand is continually increasing, Silk being more and more worn, and daily entering into the composition of more and a greater Variety of Manufactures.
I communicated your Thanks to Mr. Walpole, who was pleased to assure me he should always be ready to afford the Design all the Assistance in his Power, and will endeavour to procure some Eggs for you from Valencia against the next Season.
I am much obliged to you for the Snuff box. The Wood is beautiful. The Manufacturer should be encourag’d.
I hope our People will not be disheartened by a few Accidents, and such Disappointments as are incident to all new Undertakings, but persevere bravely in the silk Business till they have conquer’d all Difficulties. By Diligence and Patience the Mouse ate in twain the Cable. It is not two Centuries since it was as much a Novelty in France as it is now with us in North America, and the People as much unacquainted with it.
My Respects to my good old Friend Mr. Wharton. I hope he is recovered of the Indisposition you mention. With sincere Esteem, I am, Dear Sir, Your affectionate Friend, and humble Servant,
B. Franklin.
Dr. Cadw. Evans.
